DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US Pub. No. 2012/0284587), hereinafter referred to as Yu.
Referring to claim 1, Yu discloses a method of accessing a Solid State Disk (SSD) (102, fig. 1), comprising: receiving a data writing command for an SSD (host data read/writes; [0044]), wherein the SSD comprises N physical channels (multi-channel flash interface 14; [0057], fig. 1) and a cache (cached in SSS DRAM buffer 20, [0056], fig. 1; 154 and 151, fig. 3), each of the physical channels is mounted with a flash (flash memory 30, fig. 1), the cache comprises a plurality of strips, and each of the plurality of strips comprises N sectors, N being an integer greater than or equal to 3 (flash page may be 16 sectors, [0050]; data write cache…a stripe-ready unit…stripe size is set to be F*D*P pages, [0076-0077]); determining a first strip and a first sector that correspond to a Logical Block Address (LBA) of data to be written carried in the data writing command (receives host data. The LBA of the host data is compared to LBA ranges; [0067]); writing the data to be written into the cache as data of the first sector when the first strip is present in the cache  (writes with the same LBA will overwrite the data in data write cache 154 and write to flash memory 30 in a stripe-ready unit, [0076]); and establishing the first strip and writing the data to be written into the cache as data of the first sector when the first strip is absent in the cache (NOTE: the indication of overwriting data, [0076], and existence of old page data, [0090], in the cache implies that the data unit was first established and written into the cache, and therefore at a point “absent in the cache”).

As to claims 3 and 10, Yu teaches for each user data sector in a second strip, reading data of the sector from a corresponding flash and writing the data into the cache when the data of the sector is stored in the flash (read cache of data read from flash memory 30 and stored in SSS DRAM buffer 20 is placed in read cache area 151, [0074]); obtaining check data of a check data sector of the second strip by performing check calculation on data of all user data sectors of the second strip stored in the cache, and writing the check data into the cache (ECC manager 28 generates error-correction code (ECC) to attach to write data, and compares stored ECC to re-generated ECC to detect and correct errors on reads, [0059]; each time that a physical block in flash memory 30 is read, a read counter LBA_RD_CNT for that block is incremented by the sector count SC, step 540. When an ECC error occurs during a read, step 720, then ECC check 722 is performed; [0277]); and writing data of all sectors of the second strip stored in the cache into flashes (write to flash memory 30 in a stripe-ready unit, [0076]).

As to claims 6 and 13, Yu discloses receiving a data reading command for the SSD (host reads or writes to the FAT's logical address range that is determined by the original formatting of the SSD; [0176]); determining a third strip and a third sector that correspond to an LBA of data to be read carried in the data reading command (command from host 100 provides four different parameters: Starting LBA address, Sector Count (SC), Command (read/write); [0109]); reading data of the third sector from the cache as the data to be read when the third strip is present in the cache and the data of the third sector is stored in the cache (read cache, [0259]); reading the data of the third sector from a flash corresponding to the third sector as the data to be read when the third strip is present in the cache and the data of the third sector in the third strip is stored in the flash (NOTE: the read cache as described by Yu operates by the basic principles of cache to provide a quickly accessible copy of data stored in the flash, see [0259-0260]); and reading the data of the third sector from a flash corresponding to the third sector as the data to be read when the third strip is absent in the cache (NOTE: YU indicates that the not most recently and less frequently accessed data is overwritten, which makes it absent from the cache, accordingly any access to that data would require reading from the flash, see [0259]).

Referring to claim 8, Yu discloses a Solid State Disk (SSD) (102, fig. 1), comprising: a cache (cached in SSS DRAM buffer 20, [0056], fig. 1; 154 and 151, fig. 3) comprising a plurality flash page may be 16 sectors, [0050]; data write cache…a stripe-ready unit…stripe size is set to be F*D*P pages, [0076-0077]), N being an integer greater than or equal to 3 (flash page may be 16 sectors, [0050]; data write cache…a stripe-ready unit…stripe size is set to be F*D*P pages, [0076-0077]); N physical channels (four, eight or more data channels, [0313]); Flashes respectively mounted to each of the physical channels (channel has a multiple of flash chips, [0078]); a controller (40, fig. 1); and a machine-readable storage medium that stores machine-executable instructions, wherein the controller is caused by reading and executing the machine-executable instructions (control software, [0286]) to: receive a data writing command for the SSD (host data read/writes; [0044]); determine a first strip and a first sector that correspond to a Logical Block Address (LBA) of data to be written carried in the data writing command (receives host data. The LBA of the host data is compared to LBA ranges; [0067]); write the data to be written into the cache as data of the first sector when the first strip is present in the cache (writes with the same LBA will overwrite the data in data write cache 154 and write to flash memory 30 in a stripe-ready unit, [0076]); and establish the first strip and write the data to be written into the cache as data of the first sector when the first strip is absent in the cache (NOTE: the indication of overwriting data, [0076], and existence of old page data, [0090], in the cache implies that the data unit was first established and written into the cache, and therefore at a point “absent in the cache”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Jannyavula et al. (US Pub. No. 2014/0013025), hereinafter referred to as Jannyavula.
As to claims 2 and 9, Yu teaches determining the first strip and the first sector that correspond to the LBA of the data to be written carried in the data writing command ([0067]); and while Yu teaches indexing the LBA in a block mapping table ([0096]) and determining an identifier a sector ([0096]), Yu does not appear to disclose the index and identifier determined in the explicit manner of “an index strip index = LLBA/N1J of the first strip” and “an identifier sector _id = LBA%Ni of the first sector; wherein N1 represents a number of sectors for storing user data in a strip, N1 being an integer greater than 1 and less than N; L J represents a rounding-down operator; and % represents a mod operator.”
However, one of ordinary skill in the art would recognize the specific equations as common arithmetic, and Jannyavula teaches determining an index according to the claimed operators (offset within a cluster where an LBA is located within a cluster is fixed and is can be determined by the host LBA modulo the number of host LBAs per cluster, i.e., the remainder resulting from dividing the host LBA by n; col. 5, lines 50-55) and determining an identifier according to the claimed operators (tag=host LBA/sectors per cluster, where/indicates an integer division via truncation and the host sector offset within the cluster is determined by host LBA modulo the sectors per cluster, i.e., the remainder after dividing the host LBA by the sectors per cluster; col. 6, lines 45-55).
Yu and Jannyavula are analogous art because they are from the same field of endeavor, managing SSDs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yu and Jannyavula before him or her, to modify the data storage determination of Yu to include the common operators taught by Jannyavula because, as demonstrated above, the prior art contained a base device (i.e., SSD of Yu) which differed from the claimed device by the substitution of some steps (i.e., index/identifier determination) with other steps (i.e. claimed operators), the substituted steps and functions were known in the art, as demonstrated by the teachings of Jannyavula, and one of ordinary skill in the art could have substituted one known element for another, and the results would have been a predictable determination of index/identifier.
Accordingly, the claim would have been obvious because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2143.I.B).
Therefore, it would have been obvious to combine Yu and Jannyavula to obtain the invention as specified in the instant claim.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Karamcheti et al. (US Pub. No. 2016/0259555), hereinafter referred to as Karamcheti.
As to claims 4 and 11, Yu teaches writing data of a sector stored in the cache into a flash; searching for a physical channel; and writing the data of the sector stored in the cache into the flash mounted to the physical channel (multi-channel controller structure, the device controller may write data which is arranged as multiple pages (the number of the multiple may be equivalent to the multi-channel) from data write cache 154 to flash in a stripe-ready unit when castout to best utilize the flash interface bandwidth. For each device controller it consists of the number of channels C, each channel has a number F of flash chips attached, each chip has D dies in a stack, and each die has P planes. The stripe size is set to be F*D*P pages. The stripe depth is set to C*F*D*P pages. The device controller selects the data from data write cache 154 and writes the data to the selected stripes of flash memory 30; [0077]).
Yu does not appear to explicitly teach the use of logical channels in writing data sectors across the physical channels.
However, in a similar endeavor of memory page management, Karamcheti teaches the use of logical channels corresponding to the physical channels to store data units in memory ([0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yu and Karamcheti before him or her, to modify the storage system of Yu to include the logical channels of Karamcheti because the logical channels allows the grouping of physical channels.
Karamcheti: [0037])
Therefore, it would have been obvious to combine Yu and Karamcheti to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 5, 7, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive.
Regarding independent claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., on pg. 11 of the response, the applicant submits:
“Yu discloses a ‘stripe-ready unit’ having a certain size. However, the ‘stripe-ready unit’ of a size does not teach ‘the cache comprises a plurality of strips, and each of the plurality of strips comprises N sectors.’ 
…the ‘stripe-ready unit’ of Yu is not a division of the cache, but is a data unit for writing into a flash memory. 
…Yu neither teaches dividing the cache into a plurality of stripes as storage unit, nor dividing the stripe into N sectors as a storage sub-unit. Yu teaches how to organize the data in a data unit of pages when stored in the cache 154, and organize the data in a data unit of a ‘stripe-ready unit’ to flash in, or cast out from the cache. Therefore, Yu does not teach how to divide the cache into storage units and storage sub-units, but only focuses on how to organize the to-be-stored data. That is a substantially different concept from that of the instant application.”
strips comprises N sectors”; Yu further teaches the data write cache maintains multiple pages, [0076-0077], which teaches “the cache comprises a plurality of strips”.

On pg. 12 of the response, the applicant further submits:
“… in the solution defined by claim 1 of the instant application, the cache is addressed in a unit of a stripe and a sector and based on LBA of the to-be-written data which is carried in the data writing command. 
However, as discussed above, Yu only discloses a data unit of a ‘stripe-ready unit’ of a certain size used when casting out data from cache to flash. This does not teach how to determine which stripe (as a storage unit) and which sector (as a storage sub-unit) based on the LBA of to-be-written data. This is actually how to address the cache based on the LBA of the data. Yu remains silent about this since cache in Yu does not have any storage unit, such as a stripe or a sector.
… It can be seen that Yu teaches ‘a mapping table’ for locating data in the cache. In contrast, in claim 1, data is addressed directly based on the LBA of the data. Yu does not disclose or suggest this feature.”

The Examiner respectfully disagrees. The applicant asserts “cache is addressed in a unit of a stripe and a sector and based on LBA”, however the language of the claim only indicates that the first strip and sector “correspond to” an LBA. Yu teaches writing data in the write cache, as indicated above the write cache includes pages comprised of sectors, which teaches the first strip and first sector; furthermore, Yu teaches determines the write is to the same LBA, [0076], and therefore the page and sectors “correspond to” and LBA. 


“…when there is no such first strip according to the LBA of the to-be-written data, that is, determining address of the data in the cache according to the LBA fails, it is possible to dynamically create such a first strip that corresponds to the LBA of the to-be-written data…conventionally as in Yu, the storage space is fixed and Yu does not suggest the storage space in the cache can be dynamically changed.
…Yu explicitly teaches that the cache has a fixed space.”

The Examiner respectfully disagrees.  Regarding the claimed invention the applicant asserts “the storage space in the cache can be dynamically changed” and regarding the teachings of Yu the applicant asserts “Yu explicitly teaches that the cache has a fixed space”, however the disputed claim limitation does not convey a dynamic changing of the storage space versus a fixed space, but merely the establishment and writing of a strip of data to the cache.  As demonstrated in the rejection above, the indication of overwriting data, [0076], and existence of old page data, [0090], in the cache implies that the data unit was first established and written into the cache, and therefore at a point “absent in the cache.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184